AFFIRMED; Opinion Filed June 17, 2016.




                                                          In The
                                          Court of Appeals
                                   Fifth District of Texas at Dallas
                                                    No. 05-15-00219-CR

                                  DIONESIO CEZARIO ESCOBAR, Appellant
                                                  V.
                                      THE STATE OF TEXAS, Appellee

                               On Appeal from the Criminal District Court No. 3
                                            Dallas County, Texas
                                     Trial Court Cause No. F-1430430-J

                                         MEMORANDUM OPINION
                                      Before Justices Bridges, Evans, and Richter1
                                               Opinion by Justice Evans
          A jury found appellant Dionesio Cezario Escobar guilty of continuous sexual abuse of a

child under the age of fourteen. In two issues, appellant contends the evidence was insufficient

to support the conviction and the jury verdict violated the unanimity requirement of article V,

section 13 of the Texas Constitution. For the reasons that follow, we affirm the trial court’s

judgment.

                                                     BACKGROUND

          The complaining witness L.A. was nine years old at the time of trial. She testified that

appellant, her stepfather, began sexually abusing her when she was about six and a half years old

and the abuse continued until shortly before her ninth birthday. L.A. described several instances

   1
       The Hon. Martin Richter, Justice, Assigned
of abuse during that time. Specifically, she detailed four acts of sexual abuse, including oral and

vaginal contact. The jury also heard testimony from L.A.’s father, a forensic examiner, the

police officer who witnessed L.A’s forensic interview, and the medical doctor who examined

L.A. Additionally, a recording of an interview with appellant was admitted into evidence.

Appellant called his mother and L.A.’s mother who, among other things, testified about where

L.A. had lived. Appellant did not testify. At the close of evidence, the jury found appellant

guilty of continuous sexual abuse of a child under fourteen and the trial court assessed

punishment at fifty years’ imprisonment. Appellant filed this appeal.

                                            ANALYSIS

       In his first issue, appellant argues the evidence is insufficient to prove that all four acts of

sexual abuse occurred in Dallas County during a period of thirty days or more. Specifically, he

asserts that because the first act of abuse occurred in Johnson County, it should not have been

considered by the jury and there was insufficient evidence that the remaining Dallas acts of

abuse occurred during a period of thirty days or more.

       When an appellant challenges the legal sufficiency of the evidence, we consider the entire

record in the light most favorable to the verdict to determine whether any rational trier of fact

could have found the appellant guilty of the essential elements of the offense beyond a

reasonable doubt. See Jackson v. Virginia, 443 U.S. 307, 319 (1979); Dobbs v. State, 434
S.W.3d 166, 170 (Tex. Crim. App. 2014).

       To convict a person of continuous sexual abuse of a child under fourteen, the State must

prove beyond reasonable doubt that (1) during a period of thirty days or more in duration, the

defendant committed at least two acts of “sexual abuse,” whether or not the acts were committed

against the same victim, and (2) for each act, the defendant was at least seventeen years old and

the victim was less than fourteen years old. See TEX. PENAL CODE ANN. § 21.02(b) (West 2015).

                                                 –2–
The statute, however, does not require that the exact dates of the abuse be proven. Brown v.

State, 381 S.W.3d 565, 573–74 (Tex. App.—Eastland 2012, no pet.). Moreover, the location or

place where the sexual abuse was committed is not an element of the offense. See TEX. PENAL

CODE ANN. § 21.02.

       Underlying appellant’s argument is his contention that evidence of abuse that occurred in

Johnson County cannot be used to support his conviction because it did not occur in Dallas

County as alleged in the indictment. However, the allegation that the offense was committed in

Dallas County is a venue allegation and the State may always allege the offense was committed

in the county where the case is tried. TEX. CODE CRIM. PROC. ANN. art. 13.17 (West 2015).

Appellant does not dispute that venue was proper in Dallas County. See generally Wood v. State,

573 S.W.2d 207, 210–11 (Tex. Crim. App. 1978) (venue is proper in any county in which at least

one element of an offense occurred).

       The continuous sexual abuse of a child statute creates a single offense that allows the

State to seek one conviction for “a series” of acts of sexual abuse with evidence of the means

that, during the relevant time period, the defendant committed two or more different acts as

defined in the statute. See Render v. State, 316 S.W.3d 846, 857 (Tex. App.—Dallas 2010, pet.

ref’d). Appellant cites no authority, and we have found none, that requires all of the predicate

acts of continuous sexual abuse of a young child occur in the same county. Consistent with this

offense being a single conviction for “a series” by means of two or more acts as defined in the

statute, courts have concluded the acts may occur in more than one county. See Meraz v. State,

415 S.W.3d 502, 505–06 (Tex. App.—San Antonio 2013, pet. ref’d) (no charge error in allowing

jurors to consider acts of abuse that occurred in Dallas County when indictment and charge

alleged offense occurred in Tarrant County); see also Gomez-Macial v. State, No. 05-14-00977-

CR, 2016 WL 198534, at *6 (Tex. App.—Dallas January 14, 2016, pet. ref’d) (no charge error in

                                              –3–
failing to limit jurors to considering only those acts of abuse occurring in Dallas County, where

case was tried). Here, there was evidence from L.A. and the forensic investigator that appellant

committed multiple predicate acts during a span covering several years, which a rational jury

was free to accept. The evidence is legally sufficient to support appellant’s conviction.2 We

resolve appellant’s first issue against him.

         In his second issue, appellant contends the jury verdict violates article V, section 13 of

the Texas Constitution because the jury could not have unanimously agreed that all acts of sexual

abuse occurred in Dallas County. As stated above, the location or place where the sexual abuse

was committed is not an element of the offense. See TEX. PENAL CODE ANN. § 21.02. Indeed,

the statute does not require jurors “to agree unanimously on which specific acts of sexual abuse

were committed by the defendant or the exact date when those acts were committed.” Id. at

§ 21.02(d). All that is required is for the jury to agree unanimously that the defendant, during a

period of thirty or more days in duration, committed two or more acts of sexual abuse. Id.

Appellant’s argument hinges on the contention that the jury could not consider evidence of abuse

that allegedly occurred in Johnson County to convict him, a contention we have already rejected.

Moreover, as noted above there was conflicting evidence as to where the first instance of sexual




    2
       Although appellant asserts the first act of abuse identified by L.A. occurred in Johnson County, we note that
the evidence is conflicting on this issue. Appellant relies on L.A.’s testimony that the first act of abuse occurred “at
our old apartment” when she was six and a half years old, together with L.A.’s mother’s testimony that before she
and her children moved in with appellant’s mother, they lived with appellant for two or three months at her brother’s
house in Johnson County. L.A.’s mother also testified, however, that L.A. was only four or five years old when they
lived in Johnson County.
     L.A. only remembered living with appellant’s mother in one apartment. Appellant’s mother, however, testified
that she lived in two different apartments in the same complex. She also indicated that appellant and L.A’s mother
lived with her in both apartments. L.A’s mother confirmed that she lived in both apartments. She also testified,
however, that she and appellant also lived together at another apartment complex. Moreover, the forensic
investigator testified that L.A. told him the abuse began when she was six or seven years old. It was within the
province of the jury to resolve any conflicts this evidence created with respect the location where appellant first
sexually abused L.A. and we must defer to that determination. See Thomas v. State, 444 S.W.3d 4, 8 (Tex. Crim.
App. 2014).


                                                         –4–
abuse detailed by L.A. occurred. Appellant has not established a violation of article V, section

13 of the Texas Constitution. We therefore resolve appellant’s second issue against him.

       We affirm the trial court’s judgment.




                                                     /David Evans/
                                                     DAVID EVANS
                                                     JUSTICE


Do Not Publish
TEX. R. APP. P. 47
150219F.U05




                                               –5–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

DIONESIO CEZARIO ESCOBAR,                             On Appeal from the Criminal District Court
Appellant                                             No. 3, Dallas County, Texas
                                                      Trial Court Cause No. F-1430430-J
No. 05-15-00219-CR         V.                         Opinion delivered by Justice Evans, Justices
                                                      Bridges and Richter participating.
THE STATE OF TEXAS, Appellee

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered this 17th day of June, 2016.




                                                –6–